Citation Nr: 0947054	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-06 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
2003, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  What evaluation is warranted for PTSD from January 31, 
2003?


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1967 and from December 1967 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The RO determined that the Veteran's counsel withdrew a claim 
of an increased rating for PTSD in light of the grant of a 
total rating based on individual unemployability.  A November 
2008 statement from the counsel reflects that the Veteran is 
seeking entitlement to a total schedular rating for PTSD from 
November 1990 to the present.  Therefore, the Board finds 
that the representative did not withdraw the claim of an 
increased rating for PTSD and that issue is before the Board.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  A May 1998 rating decision denied a claim to reopen the 
issue of entitlement to service connection for PTSD.  The 
Veteran was informed of the decision, including his right to 
appeal.  He did not appeal the decision.

2.  The Veteran filed a claim to reopen entitlement to 
service connection for PTSD on January 31, 2003.

3.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for PTSD 
between May 1998 and January 31, 2003.

4.  The relevant official service department records, namely 
the Veteran's service personnel records, were of record when 
the RO denied the claim to reopen the issue of entitlement to 
service connection for PTSD in the May 1998 rating decision.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying a claim to reopen 
the issue of entitlement to service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for an effective date earlier than January 
31, 2003, for the award of service connection for PTSD have 
not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection for PTSD has been granted, and an 
initial rating and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  He was afforded 
the opportunity to present pertinent evidence and testimony.  
In sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  38 C.F.R. § 3.159(c).

Analysis

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  38 C.F.R. § 3.103(a) (2009).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of service connection 
and compensation based on a reopened claim will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

There is, however, an exception that applies to claims that 
are reopened and granted based on additional service 
department records that were not of record during previous 
denials. 

Effective October 6, 2006, 38 C.F.R. § 3.156(c) provides the 
following:

(c) Service department records. 

(1) Notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file 
relevant official service department records that 
existed and had not been associated with the claims 
file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) 
of this section.  Such records include, but are not 
limited to: 

(i) Service records that are related to a claimed 
in-service event, injury, or disease, regardless of 
whether such records mention the  veteran by name, 
as long as the other requirements of paragraph (c) 
of this section are met; 

(ii) Additional service records forwarded by the 
Department of Defense or the service department to 
VA any time after VA's original request for service 
records; 

and (iii) Declassified records that could not have 
been obtained because the records were classified 
when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply 
to records that VA could not have obtained when it 
decided the claim because the records did not exist 
when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to 
identify and obtain the records from the respective 
service department, the Joint Services Records 
Research Center, or from any other official source. 

(3) An award made based all or in part on the 
records identified by paragraph (c)(1) of this 
section is effective on the date entitlement  arose 
or the date VA received the previously decided 
claim, whichever is later, or such other date as 
may be authorized by the provisions of this part 
applicable to the previously decided claim. 

(4) A retroactive evaluation of disability 
resulting from disease  or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by  medical evidence.  Where such 
records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly, except as it may be affected 
by the filing date of the original claim. 

See 38 C.F.R. § 3.156(c) (2009).

The Veteran's counsel argues that an effective date of 
November 29, 1990, is warranted pursuant to 38 C.F.R. 
§ 3.156(c).  In the alternative, the counsel asserts that a 
remand is warranted because the RO failed to consider 
38 C.F.R. § 3.156(c).  

Entitlement to service connection for PTSD was denied in a 
July 1991 rating decision.  The Veteran was informed of the 
decision, including his right to appeal.  He did not appeal.  
Similarly, in a May 1998 rating decision denied a claim to 
reopen the issue of entitlement to service connection for 
PTSD.  The Veteran was informed of the decision, including 
his right to appeal.  He did not appeal.  The July 1991 and 
May 1998 rating decisions are final.

Absent a finding of clear and unmistakable error, the 
unappealed May 1998 rating decision is a legal bar to an 
effective date for the award of service connection for PTSD 
prior to the date of issuance of the May 1998 decision.  In 
this case, the Veteran raised the issue of whether there was 
a clear and unmistakable error in the May 1998 rating 
decision denying the reopening of service connection for 
PTSD.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (where 
a claim for an earlier effective date represents disagreement 
with an effective date assigned pursuant to a final decision, 
in the absence of an attempt to vitiate the finality of that 
decision through an allegation of clear and unmistakable 
error, the claimant has merely raised a "freestanding" 
effective date claim that cannot remove the finality of the 
prior decision).  In the February 2004 rating decision, the 
RO denied the Veteran's claim of clear and unmistakable 
error.  The Veteran did not appeal the February 2004 finding 
that the 1998 rating decision was not clearly and 
unmistakably erroneous.  Therefore, the February 2004 rating 
decision finding that the May 1998 rating decision was not 
clearly and unmistakably erroneous is final.  38 U.S.C.A. 
§ 7105.

As noted, the provisions of 38 C.F.R. § 3.156(c) provide an 
exception to the general rule precluding earlier effective 
dates involving a prior final denial.  In this case, the 
Veteran's claim was granted, in part, based on his service 
personnel records showing where he was stationed during his 
service in Vietnam and, thus, some corroboration of his 
claimed in-service stressors.  That regulation, however, is 
not applicable to the Veteran's claim and therefore the RO 
did not have to consider the regulation.  38 C.F.R. 
§ 3.156(c) pertains to claims in which relevant official 
service department records were not of record when the RO 
previously denied a claim.  

In this regard, the RO received the Veteran's relevant 
service department records in May 1991.  Therefore, the 
Veteran's relevant service department records were of record 
not only when VA denied reopening the claim in May 1998 but 
also when VA denied service connection in July 1991.  While 
Veteran's counsel asserts that "a report verifying rocket 
attacks at the (Binh) Hoa Air Base" is a supplemental 
service department record, see representative's November 20, 
2008 correspondence, there is no evidence that a stressor 
corroborating service department record was added to the 
claims folder or considered in granting service connection 
for posttraumatic stress disorder.  The record instead shows 
that in February 2004 a VA employee noted that he/she had 
consulted a text entitled "Order of Battle." to determine 
dates and unit assignments.  There is no absolutely no 
evidence, however, that the referenced "Order of Battle" 
text was a service department record as opposed to a 
reference book about the history of U.S. armed forces' 
involvement in the Vietnam that was available for review by 
RO personnel.  For example, it is possible that text 
consulted was Shelby Stanton's classic reference, Vietnam 
Order of Battle, which gives information concerning the 
involvement of individual units during the Vietnam War.  
Given that Mr. Shelton's book was originally published by US 
News Books in 1981, and the current version was published by 
Stackpole Books in 2003, it is evident that the book is not a 
United States Government document even if the author 
researched government archives in preparing his text.  .  
However, even if the RO employee referred to another book, 
there is no evidence that any "Order of Battle" referenced 
is a service department record.  As such, 38 C.F.R. 
§ 3.156(c) is not applicable to the Veteran's claim.

Following the May 1998 rating decision, the next time the 
Veteran submitted a claim was on January 31, 2003.  See the 
letter from the Veteran's counsel to the RO dated January 28, 
2003.  The counsel indicated that there was a clear and 
unmistakable error in the May 1998 rating decision which 
declined to reopen the claim of entitlement to service 
connection for PTSD.  The RO considered that claim, and its 
alternative claim, i.e., a new claim to reopen the issue.  As 
noted above, the regional office did not find the 1998 rating 
decision to be clearly and unmistakably erroneous.  The RO 
did, however, reopen the claim, award service connection, and 
assign an effective date of January 31, 2003.

Applying the law to the facts of this case, there is no basis 
to grant an effective date prior to January 31, 2003, for the 
award of service connection for PTSD.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later");  Sears v. Principi, 16 Vet. App. 244, 
248 ("The Court thus holds that the effective-date statute, 
38 U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed.").

The Board has reviewed the evidence of record between May 
1998 and January 31, 2003 to see if the Veteran filed a 
claim, an informal claim, or expressed a written intent to 
file a claim for service connection for PTSD and finds 
nothing in the record to support such a finding.  See 38 
C.F.R. §§ 3.1(p), 3.155.  In fact, there is nothing in the 
claims file between the May 1998 notification of the denial 
of service connection for PTSD and the counsel's letter 
received on January 31, 2003.

For the reasons described above, an effective date earlier 
than January 31, 2003, for the award of service connection 
for PTSD cannot be granted, as there is no evidence that 
establishes a basis to award an earlier effective date.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where 
law, as opposed to facts, is dispositive, claim should be 
denied or appeal terminated because of the absence of legal 
merit or lack of entitlement under the law).


ORDER

Entitlement to an effective date earlier than January 31, 
2003, for the award of service connection for PTSD is denied.


REMAND

As noted in the introduction, the claim of entitlement to an 
increased rating for PTSD is still pending.  The RO received 
additional VA treatment records in 2006 but did not issue a 
supplemental statement of the case on this issue, apparently 
because the RO thought that the issue had been withdrawn.  
The Veteran has not waived agency of original jurisdiction 
(AOJ) consideration of such evidence.  See 38 C.F.R. 
§ 20.1304 (2009).

The RO received the last correctional and VA treatment 
records in August and September 2006, respectively.  Further, 
in March 2009 the Veteran reported that he was residing at 
the Martinsburg, West Virginia, VA Medical Center.  
Accordingly, all treatment records since August 2006 need to 
be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any treatment 
records from the VA Medical Center 
Martinsburg, West Virginia, as well as 
any pertinent treatment records from any 
other source that the Veteran has or may 
identify concerning treatment that he has 
received for PTSD since August 2006.  Any 
such records should be associated with 
the Veteran's VA claims folder.  If the 
RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should thereafter conduct any 
additional development warranted in light 
of the additional evidence received.  
This includes consideration as to whether 
the appellant should be reexamined to 
determine the current nature of his 
posttraumatic stress disorder.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased rating for PTSD, with 
consideration of the VA treatment records 
dated in 2006.  If the benefit is not 
granted, the Veteran must be furnished 
with a supplemental statement of the 
case, with a copy to his counsel, and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


